Case 3:19-cv-00187-GMG-RWT Document 189 Filed 12/01/20 Page 1 of 4 PageID #: 2163




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

   KAYLA MOSS and MICHAEL MOSS,
   Individually, and as next friend of
   A.M., an infant,

                Plaintiffs,
   v.                                                     CIVIL ACTION No.: 3:19-CV-187
                                                          (GROH)


   CITY HOSPITAL, INC., THERESA TRIGGS,
   and THE UNITED STATES OF AMERICA,

                Defendants.

                 MEMORANDUM OPINION AND CERTIFICATION ORDER
         Now before the Court is “Plaintiffs’ Motion for Summary Judgment as the [sic]

   Constitutionality of West Virginia Code §55-7B-9a, [sic] and §55-7B-9d.” ECF No. 87.

   Therein, Plaintiffs argue that these code sections are unconstitutional under the West

   Virginia separations of power clause and West Virginia’s equal protection clause.

   Plaintiffs further aver, and this Court agrees, that the legal issues presented do not rely

   upon any facts presented in this case; instead, the issues presented are strictly questions

   of law concerning West Virginia’s constitution.

         This Court, having thoroughly reviewed the Motion, finds that the answers may be

   determinative of an issue pending, and no controlling decision currently exists. See W.

   Va. Code § 51-1A-3. The questions of law to be answered are as follows:

         1) Does West Virginia Code § 55-7B-9a or § 55-7B-9d violate Article V,
         § 1 of the West Virginia Constitution because the Rulemaking clause
         of Article VIII, § 3 provides the Supreme Court of Appeals of West
         Virginia solely possesses authority to promulgate rules of evidence
         and procedure?
Case 3:19-cv-00187-GMG-RWT Document 189 Filed 12/01/20 Page 2 of 4 PageID #: 2164




          2) Does West Virginia Code § 55-7B-9a or § 55-7B-9d violate West
          Virginia’s Equal Protection Clause because all medical malpractice
          claimants are not treated equally under its provisions?

          Although the questions presented to the Court are purely questions of law, which

   should not require any of the facts of this case, this Court nonetheless provides a brief

   outline of the allegations in Plaintiffs’ Complaint to fully show the nature of the controversy

   out of which the questions arose. See W. Va. Code § 51-1A-6.

          Plaintiffs brought this Civil Action alleging negligence and related theories against

   the Defendants as a result of a stroke Kayla Moss (“Ms. Moss”) suffered while under

   Defendants’ care. Ms. Moss’s claims are subject to West Virginia’s Medical Professional

   Liability Act (“MPLA”). See W. Va. §§ 55-7B-1 et seq. Plaintiffs further allege that Ms.

   Moss has suffered “multiple millions of dollars” worth of damages as a result of a massive

   brain stem stroke, which has left her partially paralyzed. Moreover, Plaintiffs’ contend

   that Defendants’ negligence and/or breaches of the standard of care proximately caused

   Ms. Moss’s catastrophic injuries.

          This Court also acknowledges that the Supreme Court of Appeals of West Virginia

   may reformulate the questions presented and provides the names and addresses of

   counsel of record infra.

          Further, the Court finds it prudent to vacate certain deadlines and hearings within

   the Court’s Scheduling Order. Therefore, the following deadlines and hearings in the

   Court’s Scheduling Order are hereby VACATED:

          1. Intermediate Pretrial Conference on December 16, 2020;
          2. Federal Rule 26(a)(3) Disclosures;
          3. Voir Dire, Jury Instructions, and Verdict Form;
          4. Joint Pretrial Order;

                                                 2
Case 3:19-cv-00187-GMG-RWT Document 189 Filed 12/01/20 Page 3 of 4 PageID #: 2165




          5. Final Pretrial Conference; and
          6. Trial.

          However, the parties are strongly encouraged to continue working toward a

   resolution in this matter in accordance with Rule 1 of the Federal Rules of Civil Procedure.

   The parties are hereby ORDERED to comply with all remaining deadlines and to notify

   the Court within seven days of the Supreme Court of Appeals of West Virginia’s opinion.

   Finally, the Plaintiff’s Motion for Summary Judgment as to the Constitutionality of W.Va.

   Code §§ 55-7B-9a & 9d is DENIED WITHOUT PREJUDICE.

          The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

   record herein and to the Clerk for the Supreme Court of Appeals of West Virginia.

          DATED: December 1, 2020




   Plaintiff, Kayla Moss, is represented by

   Arden J. Curry, II
   Pauley Curry, PLLC
   P.O. Box 2786
   Charleston, WV 25330
   Phone: (304) 342-6000
   Fax: (304) 342-6007
   Email: john@pauleycurry.com

   William Samuel Druckman
   Madonna Cook Estep
   Law Offices of Druckman & Estep
   606 Virginia Street, East
   Suite 100
   Charleston, WV 25301
   Phone: (304) 342-0367
   Fax: (304) 343-0099
   Email: bill@druckmanlaw.com
   Email: madonna@druckmanlaw.com

                                                3
Case 3:19-cv-00187-GMG-RWT Document 189 Filed 12/01/20 Page 4 of 4 PageID #: 2166




   Defendant, City Hospital, Inc. is represented by

   Caleb B. David
   Karen Tracy McElhinny
   Shuman, McCuskey & Slicer, PLLC - Charleston
   PO Box 3953
   1411 Virginia Street East, Suite 200
   Charleston, WV 25339
   Phone: (304) 345-1400
   Fax: (304) 343-1826
   Email: cdavid@shumanlaw.com
   Email: kmcelhinny@shumanlaw.com

   Joshua K Boggs
   Lauren Marie Twigg Krupica
   West Virginia United Health System, Inc.
   1238 Suncrest Towne Centre Drive
   Morgantown, WV 26505
   Phone: (304) 598-6772
   Phone: (304) 598-6076
   Fax: (304) 598-9888
   Email: joshua.boggs@wvumedicine.org
   Email: lauren.twiggkrupica@wvumedicine.org


   Defendant, United States Of America is represented by

   Erin K. Reisenweber
   U.S. Attorney's Office - Martinsburg
   U.S. Courthouse
   217 W. King Street, Suite 400
   Martinsburg, WV 25401
   Phone: (304) 262-0590
   Fax: (304) 262-0591
   Email: erin.reisenweber@usdoj.gov

   Christopher James Prezioso
   U.S. Attorney's Office - Wheeling
   PO Box 591
   Wheeling, WV 26003
   Phone: (304) 234-0100
   Fax: (304) 234-0112
   Email: christopher.j.prezioso@usdoj.gov




                                             4
